Rose, J.
Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered May 18, 2012, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
In satisfaction of a two-count indictment, defendant pleaded guilty to one count of driving while intoxicated and waived his right to appeal. As part of the plea agreement, defendant was placed on interim probation for a period of one year. County Court advised defendant that if he successfully complied with the terms of interim probation, he would be sentenced to five years of probation and, if he did not, he faced a prison term of up to four years. Defendant failed to successfully complete the terms of interim probation by consuming alcohol, using marihuana and failing to report to his probation officer as required, and County Court sentenced defendant to a prison term of IV3 to 4 years. Defendant appeals.
Defendant’s sole argument on appeal is that the sentence imposed is harsh and excessive. This argument is foreclosed, however, by defendant’s valid waiver of the right to appeal that he has not challenged. In any event, defendant was informed of the maximum sentence he could receive if he did not successfully complete the term of interim probation (see People v Stefanovich, 94 AD3d 1292 [2012]; People v Saucier, 69 AD3d 1125, 1126 [2010]; People v Conway, 45 AD3d 1055, 1056 [2007], *1003lv denied 10 NY3d 763 [2008]). We therefore decline to disturb the judgment of conviction.
Lahtinen, J.E, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.